Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and dependent claims 2 and 3 as well as claim 4 and dependent claims 5-20 and  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In this instance, the claims are functional in nature and recite the limitation: ‘having a reduced elongation to break value from about to 2.0% to about 3.9%.” The boundaries of the functional language are unclear because the claim does not provide a discernable boundary on what performs the function. The recited function does not follow from the structure recited in the claim, (i.e. unidirectional fiber plies and fibers that are coated with a polymer binder) so it is unclear whether the function of elongation to break requires some other structure or is simply a result of using specific materials that are not claimed or treating the materials in a certain manner. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g) for more information.
In this instance is it not clear if the selection of a specific fiber material, fiber denier, number of fiber plies or specific polymer coating would lead to structures having the claimed strength.   There could be other factors, including the nature and strength of additional fibers present, specific types of fibers needed, the way the fibers were processed, etc.   While the claims recite a process limitation of axially extending in a compression apparatus, the claims do not recite any material limitations or fiber structure.
Claims 1 and dependent claims 2 and 3 as well as claim 4 and dependent claims 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The terms “initial elongation-to-break” and “reduced elongation-to-break” are indefinite as it is not clear at what step in the process the elongation to break is measured.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar et al (US 7964518).
Bhatnagar is directed to enhanced ballistic performance of polymeric fibers and
ballistic resistant materials having improved strength and lighter weights. The improved ballistic resistant fabrics produced from drawn, high modulus fibers having a reduced fiber diameter and improved physical strength properties, without changing other properties such as fiber chemistry, binder resin type and binder resin content (ABST).
 Bhatnagar teaches the invention provides a ballistic resistant composite comprising at least one layer of interconnected fibers and there is binder material substantially coating the outer surfaces of each of the fibers and interconnecting said fibers.  The fibers have a diameter of less than about 4.6 denier per filament, a tenacity of at least about 37 grams per denier, a tensile modulus of at least about 1400 grams per denier, an elongation to break of at least about 2% and a fiber areal density of at least about 5 grams/m2 (col. 3, lines 10-26).
The fibers are coated with elastomeric materials such as polystyrene block copolymers (col. 10 and 11, lines 46-68, 1-14) and the coating technique is via dipping in a bath of solution containing the polymer binder (col. 12, lines 46-55). 
Bhatnagar teaches the fibers are drawn or stretched in a single continuous drawing step or in multiple drawing steps (col. 6, lines 43-68).  Drawing or stretched is equated with axially extended.
The fiber plies are oriented orthogonally at 0 and 90 degrees (col. 14, lines 10-16) and consolidated by heat and pressure at temperatures of 50-175°C and at pressure of 5 psig to about 2500 psig (col. 14, lines 48-63).  The consolidation is done in a calendar set, a flat-bed laminator, a press or in an autoclave or in a molding apparatus (col. 15, lines 1-3).
Bhatnagar teaches substantially the same process as claimed.  It should be noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or an obvious variant from a product of the prior art, the claim is unpatentable even though a different process made the prior product. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). The burden has been shifted to the Applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,292 (Fed. Cir. 1983). 
Bhatnagar teaches the elongation at break of the original fibers but is silent with respect to the final elongation and the property of the elongation being reduced.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02  As Bhatnagar teaches the same materials and structure as claimed and teaches substantially the same process, it is reasonable to presume that Bhatnager has the same property of reduced elongation at break.
	As to claims 2 and 3, Bhatnagar teaches the initial elongation is at least about 2 % or 2-3.3% (col. 5, lines 40-55).  Bhatnagar teaches the fibers can be high tenacity polyethylene such as SPECTRA.tm. or UHMWPE (col. 6, lines 1-26).  Applicant describes UHMWPE as have an initial elongation at break of at least about 2-3.3%  overlaps the claimed range of 3.0% and substantially the same as greater or 4.0% or greater.  As the initial elongation at break of the starting fiber is not the final product, the claims are directed to an intermediate product and not relevant to the elongation of the fiber in the final invention. In the absence of evidence that the raw material, or starting fiber properties are critical to the final product, the initial fibers are a raw material and the patentability is based on the final product and not the steps or initial raw materials.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al (US 20130202844).
Tam is directed to high tenacity, high elongation multifilament polymeric tapes as well as ballistic resistant fabrics, composites and articles made therefrom. The tapes are fabricated from multi-filament fibers/yarns that are twisted together, bonded together, compressed and flattened.
Tam teaches the invention provides a polymeric tape comprising a flattened multi-filament yarn, said yarn comprising a plurality of continuous polymeric filaments that are twisted together and bonded together and wherein said tape has an ultimate tensile strength of at least 15 g/denier [0008].
Tam teaches the processes described herein convert high strength feed fibers/yarns, i.e. fibers/yarns having high ultimate tensile strength (high UTS (high tenacity)) and corresponding low ultimate elongation (UE %), into polymeric tapes having high UTS and comparatively higher UE % by compressing, consolidating, and flattening the twisted feed fiber/yarn, thereby forming a polymeric tape with substantial retention of fiber/yarn tensile strength. The use of a twisted feed fiber/yarn results in a tape composed of filaments that are not predominately parallel to the centerline of the tape, with the angle between the filaments and the tape centerline being determined partly by the amount of twist in the feed fiber/yarn, and partly by the tape forming process conditions. It has been discovered that increasing the angle between the filaments and the tape centerline is a useful way of increasing the ultimate elongation of the tape, without significantly reducing the ultimate tensile strength of the tape [0027].
Tam teaches that it is generally known that increases in fiber/yarn ultimate tensile strength (UTS) are naturally met with a decrease in fiber/yarn ultimate elongation 5 (UE %).  Tam also teaches in order to improve the UE%, twisting of fibers prior to compressing and flattening is beneficial [0036].
Tam teaches bonding of the fibers is accomplished by partially coating the filaments with a resin or other polymeric binder material having adhesive properties, such as a polystyrene-polyisoprene-polystyrene-block copolymer resin commercially available from Kraton Polymers of Houston, Tex. under the trademark KRATON.RTM. D1107. They may also be thermally bonded together without an adhesive coating [0038].
Tam teaches the fibers are twisted, fused and then subjected to a transverse compression step at a temperature of 25-137C which maintaining the longitudinal tensile force on the fiber/yarn [0039]. Tam teaches a process of stretching under tension, heat and pressure in compression rollers or a belt press [0042] and [0046] and as shown in Figs. 1-7. This process is equated with axially extending in a compression apparatus.  Tam is not specific with regard to a priming step at less than 5 psi.  Less than 5 psi include 0 psi.  As Tam teaches substantially the same process as claimed, it should be noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or an obvious variant from a product of the prior art, the claim is unpatentable even though a different process made the prior product. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). The burden has been shifted to the Applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,292 (Fed. Cir. 1983). 

Tam teaches the final elongation in Table 1 range from 1.75 to 3.8% which overlaps the claimed range of 2.0% to 3.9%.  
As to claims 2 and 3, Tam teaches the initial elongation at break is about 4.09% [0089] which overlaps the claimed ranges of greater than 3% and greater than 4%.  

Claims 4-11, 13-17, 19, 20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al (US 20130202844) as evidenced by Bhatnagar et al (WO 2008097355) and in view of Patel (US 20120312151).
As to claim 4, Tam teaches a method of making the composite tape is to provide unidirectional aligned fibers [0059].  The fibers are high tenacity with a tenacity of 15 g/denier, 15 to 100 g/d [0035] or more and tensile modulus of 300-1,500 g/denier or more [0030].  Tam teaches the ultimate elongation (elongation to break) of the fibers are known to be 1.5-2.0% [0006].  Tam does not explicitly disclose the elongation % of the initial fibers. Tam teaches ultra high molecular weight PE fibers and SPECTRA.tm. fibers and UHMW PE and SPECTRA.tm. are known in the art to have an elongation to break of at least 2% as evidenced by Bhatnagar WO 2008097355.  Bhatnagar defines the term "high tenacity fibers" means fibers which have a tenacity equal to or greater than about 35 g/d. These fibers preferably have initial tensile moduli of at least about 1200 g/d and an ultimate elongation of at least about 2.5 %, as measured by ASTM D2256. Preferred fibers are those having a tenacity equal to or greater than about 36 g/d, a tensile modulus equal to or greater than about 1250 g/d and an ultimate elongation of at least about 2.9%. Particularly preferred fibers are those having a tenacity of at least 36 g/d, a tensile modulus of at least 1285 g/d, and an elongation of at least 3.0%. As used herein, the terms "initial tensile modulus", "tensile modulus" and "modulus" mean the modulus of elasticity as measured by ASTM 2256 for a yarn and by ASTM D638 for a matrix material (pages 6-7).
Tam teaches the objective of the process is to produce materials that have greater ultimate tensile strength (UTS) and increase UTS fibers but with a decrease in ultimate elongation % [0007]. High UE % is desired because greater UE % translates to greater energy absorption, and greater energy absorption translates to improved ballistic resistance. Tam states there are constant efforts in the art to produce materials having greater UTS, increases in UTS are naturally met with a decrease in UE %.
Tam teaches the fibers are coated with a polymeric binder such as polystyrene-polyisoprene-polystyrene-block copolymer [0038].
Tam teaches the fibers are fused together and then compressed consolidating the component filaments into a monolithic element and flattening the element into the form of a polymeric tape [0039].  Fusion is equated with softening but not complete melting and as the temperature ranges of the process are below the melt temperature of the fibers and are equivalent to the processing temperatures disclosed in Applicant's specification, the heating is equated with fusion bonding. 
Tam teaches a continuous process of the first embodiment (where the fibers/yarns are not stretched prior to compression) is illustrated schematically in FIGS. 1, 2 and 7. A continuous process of the second embodiment (where the fibers/yarns are heated and stretched prior to compression) is illustrated schematically in FIGS. 3-6. The figures illustrating a particular embodiment differ in the number and placement of process equipment, but illustrate the same steps. In each of FIGS. 1 to 7, a selected multi-filament UHMW PE fiber/yarn (10-16, respectively) is unwound from a package or beam (not shown) and is passed over and under several restraining rolls (20). For polyethylene fibers/yarns, the restraining rolls are at temperature of from about 25°C. to about 137°C [0041].
In FIGS. 1-2 and 7, the fiber/yarn leaving the restraining rolls (80, 81, 86, respectively) is passed under tension directly into one or more means (30, 33, 39) for compressing, consolidating, and flattening the fiber/yarn, thereby forming a tape. The tape is subsequently heated and stretched at least once. For polyethylene fibers/yarns, the fiber/yarn is preferably stretched at least once at temperatures of from about 100°C. to about 160°C. at a stretch rate of from about 0.01 min.sup.-1 to about 5 min.sup.-1. [0042]
Tam teaches the fibers are stretched and compressed with heated rollers [0046].  Stretching is done under pressure and temperature and equated with axial extension stress [0051].
Tam teaches the pressure is preferably increased at successive stages of compression. The compression means are preferably at a temperature of from about 25°C to about 160°C, from about 50°C to about 155°C, and from about 100°C to about 150°C [0049].  For polyethylene tapes, stretching of the tape is at a temperature of from about 100°C. to about 160°C., and preferably from about 135°C. to about 150°C. Stretching is done under pressure and temperature and equated with axial extension stress [0051].  
The temperatures of Tam are overlap the range where the UHMW PE is softened and not melted.  UHMW PE has a Vicat softening temperature of 80°C and a melting temperature of 136°C (cited in Applicant’s specification page 15, lines 3-6).
Tam teaches the final ultimate elongation and tenacities of the composites are shown in Table 1 which overlap the claimed ranges.

    PNG
    media_image1.png
    323
    539
    media_image1.png
    Greyscale

Tam differs and does not calculate the change from prior elongation and tenacity prior to processing and then the elongation and tenacity after processing. Tam teaches the tape ultimate tenacity will be about 3-5 g/d lower than the feed fiber/yarn. Tam teaches the ultimate elongation tends to lower after heat, compression. As Tam teaches the same materials and same method of processing the materials, it is reasonable to presume that the change in properties is inherent to Tam.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02  It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the claimed process of Tam motivated to produce a ballistic composite with the desired elongation at break.
As to claim 4, Tam teaches consolidating the tape layers or plies into a single unitary structure with or without the assistance of a binder material.  Consolidating can occur via drying, cooling, heating or pressure or a combination.  Heat or pressure may not be necessary [0060].  Consolidating is equated with priming as it can occur without pressure.  Tam teaches the tapes are unidirectionally aligned and then consolidating the stack to form a tape [0059] and requires relatively little pressure [0076].  Tam teaches that no pressure is needed which meets the claimed limitation of priming at less than 5 psi. 
In the alternative, Patel is directed to a method of producing a machine direction oriented film for ballistic article wherein the method include using heat and pressure to laminate a machine oriented direction (MDO) film to the surface network of filaments.  The pressure used to laminate the layers together is 4 psi [0061] and in the claimed range.   Tam teaches consolidating the layers is also called laminating the layers and equated with priming. It would have been obvious to consolidate the layers together prior to applying the double belt press heat and pressure, motivated to laminate the layers and align the fibers prior to final heat and pressure in the molding device.
As to claim 5, Tam teaches the composite fibers are stretched, i.e. axial extension stress while under pressure. Tam teaches a process of stretching under tension, heat and pressure in compression rollers or a belt press [0042] and [0046] and as shown in Figs. 1-7. This process is equated with axially extending in a compression apparatus. 
As to claim 6, Tam teaches the compression is done with two nip rollers or pairs of moving belts that press from opposite sides against the fibers/yarn or tape under high tension [0046].
As to claim 7, Tam teaches a stretch ratio of 1.01:1 to 20:1 and the longitudinal tensile force is at least 0.25 kilogram-force [0039].
As to claim 8, Tam shows in the figures that the composite is under continuous and constant axial tension as a continuous web being compacted by the rolls and/or belt press [0053].  
As to claim 9, Tam teaches the tension is 2.45 newtons [0039].
As to claim 10, Tam teaches ultra-high-molecular weight polyethylene fibers [0031]-[0033] and [0086].
As to claim 11, Tam teaches a thermoplastic binder such as a thermoplastic elastomer copolymer [0067].
As to claim 13-15, Tam teaches tapes are orthogonal orientation and then consolidated [0074].  
As to claim 14, Tam teaches the plies are not attached prior to the consolidation under heat, pressure and tension.
As to claim 15, Tam teaches orthogonally oriented plies by a calendar set, flat-bed laminator or a press [0078].  
As to claim 16, Tam teaches a continuous process for applying tension forces as the plies go through the heat and pressure rollers/belt press.  Tam does not explicitly teach the axial extension stress is applied equivalently to each ply.  Tam suggests relaxing or lowering the tension or increasing the tension [0053] and by this suggestion, it is clear that Tam teaches maintaining the tension through the process. As the plies are processed together through the process under the same tension, it is reasonable to presume all of the plies are under the same tension force.
As to claim 17, Tam teaches the plies are not attached prior to the consolidation under heat, pressure and tension because Tam teaches the plies are consolidated by heat and pressure in the calendar roll or flat bed laminator.
As to claims 19 and 20, Tam teaches forming a ballistic resistant article [0002] from the composite tape such as ballistic vests, flexible armor [0064].
As to claim 22, Tam teaches a method of making the tapes that employs providing coated unidirectional plies. Tam teaches the fibers are stretched and compressed with heated rollers [0046].  Stretching is done under pressure and temperature and equated with axial extension stress [0051]. 
Tam teaches the tenacity of the fibers is at least 7 g/den or more and initial modulus 150 g/denier or more and ultimate elongation (%) as shown in Table 1 that is greater than 2% [0028].
Tam teaches the pressure is preferably increased at successive stages of compression. The compression means are preferably at a temperature of from about 25°C to about 160°C, from about 50°C to about 155°C, and from about 100°C to about 150°C [0049].  For polyethylene tapes, stretching of the tape is at a temperature of from about 100°C. to about 160°C., and preferably from about 135°C. to about 150°C. Stretching is done under pressure and temperature and equated with axial extension stress [0051].  
Tam teaches consolidating or laminating the plies in a calendar set, a flat bed laminator or press and the pressures range from 5 to 2500 psig [0076].  5psig is substantially the same as less than 5 psi.
Tam teaches consolidating of the plies is defined as laminating the plies in order to align the plies and does not require heat or pressure which is equivalent to a pressure of less than 5 psi, or 0 psi.  Tam teaches the plies are heating and them compressed in a pair of moving belts that press from opposite sides [0046].  The pressure exerted is about 20 to 10,000 psi and more preferably 50 to 2500 psi [0048] which overlaps the claimed range of 600 to 1100 psi.
In the alternative, Patel is directed to a method of producing a machine direction oriented film for ballistic article wherein the method include using heat and pressure to laminate a machine oriented direction (MDO) film to the surface network of filaments.  The pressure used to laminate the layers together is 4 psi [0061] and in the claimed range.   Tam teaches consolidating the layers is also called laminating the layers and equated with priming. It would have been obvious to consolidate the layers together prior to applying the double belt press heat and pressure, motivated to laminate the layers and align the fibers prior to final heat and pressure in the molding device.
As to claim 23, Tam in view of Putten does not explicitly teach the consolidating or laminating step is in a range of 0.01 to 2.0.  Tam teaches consolidating does not require heat or pressure.  
Putten teaches calendaring conditions such as temperature and pressure are chosen sufficiently high to prevent delamination of the stack, while on the other hand not too high to prevent deterioration of fiber properties e.g. due to melting of the fiber (which may suitably be determined through known techniques such as DSC at a heating rate of 10°C/min), or in the event of non-melting fibers the temperature at which the mechanical properties of the fibers decreases significantly, i.e. with more than 20% (which may suitably be determined through known techniques such as dynamic mechanical analysis at a heating rate of 10°C/min). Such deterioration of fiber properties may account for a reduced anti-ballistic performance. Typical ranges for temperature are preferably between 75 and 155 °C in e.g. the event of polyethylene fibers, a typical pressure will be preferably at least 0.05 MPa, whereby good conditions for temperature and pressure can be found by the skilled person with some routine experimentation. While selecting temperature and pressure of a calendar it should be noted that contact in a calendar is a line contact, between the 2 calendar rolls, whereby pressure and temperature are exerted on the material for a short time, typically less than 0.5 second. Local adhering may be done through e.g. stitching.
It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the pressure for consolidating motivated to maintain the properties of the fiber and not deteriorate the fiber properties.
As to claims 24, Tam teaches UHMWPE fibers have a tenacity of 45 g/denier [0010] which is in the claimed range of 33 to 60 g/denier and a dpf of 1.4 to 2.2 [0013] which is in the claimed range.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al (US 20130202844) as evidenced by Bhatnagar et al (WO 2008097355) and in view of Bhatnagar et al (US 7964518).
As to claim 12, Tam teaches the binder is applied prior to the use of heat and tension [0038].  Tam does not explicitly teach that the binder is dried or cured.
Bhatnagar ‘518 teaches the fibers are coated with elastomeric materials such as polystyrene block copolymers (col. 10 and 11, lines 46-68, 1-14) and the coating technique is via dipping in a bath of solution containing the polymer binder (col. 12, lines 46-55).  The coated fibers are dried prior to consolidation.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the binder in an aqueous dispersion that requires drying as this is a known process for applying the styrenic binders.
As to claim 18, Tam teaches the fiber have a denier of 50 to 3000 denier [0029] which overlap the claimed denier of 400.  Tam differs and does not teach the denier per filament.  Note, the denier of 400 is interpreted as the denier of the bundle.
Bhatnagar teaches ballistic resistance fabric with low denier per filament fibers.  The denier per filament is about 4.6 dpf, which is in the claimed range of 0.5 to 10.0 dpf.  Bhatnager teaches a fine fiber material is desired to reduce weight and have improved ballistic performance.  Bhatnager teaches the fibers are in bundles of 30-2000 individual fibers.  Bhatnager teaches the denier of the filament bundles with 60 filaments at 10.83 dpf is 650 after drawing, the denier of the bundle is 163 or 2.71 dpf.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a fine fiber denier per filament in a bundle of higher denier motivated to produce a fine fiber ballistic material that has reduced weight and improved ballistic performance.

Response to Arguments
Applicant's amendments and arguments filed 4/13/2022 have been fully considered but they are not persuasive. Applicant argues the 112(b) and states that one of ordinary skill in the art would know that the ballistic fibers would have these properties and the claims are not indefinite.  Applicant explains that this is known in the art as translational efficiency and then explains that the degree of strength loss is unpredictable.  As Applicant describes this as unpredictable, the rejection is maintained as the scope of the claim is indefinite and one would not know what materials and process produce the properties claimed.  The explanation of the translational efficiency is appreciated.  The rejection is maintained at this time.
The rejections have been revised per the amendments.  As claims 1-3 are directed to articles, the process limitations do not distinguish the claimed invention from prior art.  In the event there are unexpected results and the unexpected results are a result of the specific process, evidence could be persuasive to overcome the rejections.
Applicant argues claims 4 and dependent claims over Tam as evidenced by Bhatnagar and states that Tam fails to disclose a priming method at a pressure of less than 5 psi.  
Applicant’s amendments and arguments are not persuasive because Tam teaches the same method step.  In the alternative, additional reference to Putten is included as evidence of consolidating the plies to align them at a pressure of 4 psi. Tam does teach consolidation of the plies and consolidation does not require heat or pressure. Priming is equated with consolidation which is considered lamination and alignment of the fibers according to Applicant’s specification (page 4). Zero or no pressure is in the range of less than 5 psi.  New grounds of rejection is presented including Putten.  Tam teaches the same methods as claimed. 
The rejection is revised per the amendment and maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759